

	

		III

		109th CONGRESS

		1st Session

		S. RES. 205

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mr. Enzi (for himself,

			 Mr. Kennedy, Mr. Sarbanes, Ms.

			 Snowe, Mr. Jeffords,

			 Mr. Frist, Mrs.

			 Clinton, and Mr. Reid)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Honoring the life and legacy of Constantino

		  Brumidi and recognizing his contributions to the United States on the 200th

		  anniversary of his birth.

	

	

		Whereas

			 Constantino Brumidi was born in Rome, Italy, on July 26, 1805, to an Italian

			 mother and a Greek father who inspired his lifelong love of liberty and freedom

			 of expression;

		Whereas

			 Constantino Brumidi emigrated to the United States from Rome in 1852 and became

			 a naturalized citizen in 1857;

		Whereas

			 Constantino Brumidi established a reputation for excellence in his craft that

			 led to him being known as the Michelangelo of the

			 Capitol;

		Whereas

			 Constantino Brumidi represents the many immigrant artists and craftsmen who

			 have contributed over the years to the design and decoration of the United

			 States Capitol;

		Whereas

			 Constantino Brumidi painted murals and other outstanding artworks in the United

			 States Capitol over the last third of his life, between 1855 and 1880,

			 including the first fresco painted in the United States, in what is today the

			 House Appropriations Committee Room, the famous Brumidi Corridor

			 on the Senate side of the Capitol, and the paintings in the President’s Room

			 (S–216);

		Whereas

			 Constantino Brumidi painted The Apotheosis of George Washington

			 and began the frieze of American history on the interior of the dome above the

			 Rotunda at the center of the United States Capitol, but died while working on

			 sketches for the frieze;

		Whereas

			 Constantino Brumidi succeeded in his effort to encourage the use of the Capitol

			 as a living testament to the past, present, and glorious future of the United

			 States of America with his artwork, especially with his murals; and

		Whereas

			 Constantino Brumidi’s celebration of the liberty he found in America can be

			 seen in his signature on his painting that he was an Artist Citizen of the

			 United States and in his statement on being hired for his first Capitol

			 commission that, I no longer have any desire for fame or fortune. My one

			 ambition and my daily prayer is that I may live long enough to make beautiful

			 the Capitol of the one country on earth in which there is liberty.:

			 Now, therefore, be it

		

	

		That the Senate, on behalf of the American

			 people, honors the life and legacy of Constantino Brumidi, artist and patriot,

			 and recognizes his many contributions to the world of art as well as the legacy

			 of the United States as reflected in the building that houses Congress, the

			 United States Capitol Building.

		

